50 F.3d 12
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.Michael HARRIS, Appellant,v.Michael GROOSE, Appellee.
No. 94-3701.
United States Court of Appeals,Eighth Circuit.
Submitted:  Mar. 7, 1995.Filed:  Mar. 17, 1995.

Before BOWMAN, WOLLMAN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
In this 42 U.S.C. Sec. 1983 (1988) action, Missouri inmate Michael Harris claimed that prison superintendent Michael T. Groose failed to adequately protect him from an assault by another inmate.  The District Court1 granted Groose's motion for summary judgment.  Harris appeals.


2
"A prison official's 'deliberate indifference' to a substantial risk of serious harm to an inmate violates the Eighth Amendment."  Farmer v. Brennan, 114 S. Ct. 1970, 1974 (1994).  An official is deliberately indifferent if he "knows of and disregards an excessive risk to inmate health or safety."  Id. at 1979;  Williams v. Delo, No. 94-2413, slip op. at 6 (8th Cir.  March 7, 1995).  The official must be subjectively aware of the risk.  Farmer, 114 S. Ct. at 1979-80;  Williams, slip op. at 6, 8.


3
To avoid summary judgment, Harris needed to establish a genuine issue of material fact as to whether Groose was deliberately indifferent to his right to be free from violent attacks by other inmates.  See Bailey v. Wood, 909 F.2d 1197, 1199 (8th Cir. 1990).  According to Harris's own deposition testimony, he had experienced no prior problems with his attacker and did not even know him.  There was no evidence that Groose was aware of a risk to Harris's safety.


4
Accordingly, we affirm the District Court's judgment.



1
 The Honorable Scott O. Wright, Senior United States District Judge for the Western District of Missouri, adopting the report and recommendation of the Honorable William A. Knox, United States Magistrate Judge for the Western District of Missouri